Dismissed and Memorandum Opinion filed November 18, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01033-CR
____________
 
ROBERT EARL HOLMES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause No. 1251976
 

 
MEMORANDUM
OPINION
After a jury trial, appellant was convicted of violation of a
protective order.  On September 10, 2010, the trial court sentenced appellant to
confinement for eight years in the Institutional Division of the Texas
Department of Criminal Justice.  No timely motion for new trial was filed. 
Appellant’s notice of appeal was not filed until October 18, 2010.
A defendant’s notice of appeal must be filed within thirty
days after sentence is imposed when the defendant has not filed a motion for
new trial.  See Tex. R. App. P. 26.2(a)(1).
 A notice of appeal which complies with the requirements of Rule 26 is
essential to vest the court of appeals with jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely
perfected, a court of appeals does not obtain jurisdiction to address the
merits of the appeal.  Under those circumstances it can take no action other
than to dismiss the appeal.  Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Frost and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).